           Case 1:21-cv-04746-LTS Document 8 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LESANE,

                             Plaintiff,                             21-CV-4746 (LTS)
                     -against-                              ORDER DIRECTING ORIGINAL
                                                                   SIGNATURE
NYPD 043 PRECINCT JOHN DOE 1, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. By order dated July 26, 2021, the Court dismissed the

complaint, but granted Plaintiff thirty days’ leave to replead his claims. (ECF 6.) On August 23,

2021, the Court received from Plaintiff a type-written submission without a signature. (ECF 7.)

Because Plaintiff’s submission appears to be an attempt to comply with the Court’s July 26, 2021

order, the Court construes the submission as an amended complaint.

       Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a).

The Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a

name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

       To cure this filing deficiency, the Court directs Plaintiff to submit the attached declaration

with his original signature to the Court within thirty days of the date of this order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.
            Case 1:21-cv-04746-LTS Document 8 Filed 09/16/21 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 16, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 2
